oO wnnna wa fF WwW DY

wm wpwnwp YS WY NY NY NY RP BRP RB RB Re ee Re
mnnayneonuwn fF wownre oOo won no Fk WO NY FF CO

IN THE UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

DEBORAH W.,!

Vv.

ANDREW SAUL,

Commissioner of Social Security,

Case No. CV 19-10117 MRW

Plaintiff, JUDGMENT

Defendant.

 

 

It is the judgment of this Court that the decision of the
Administrative Law Judge is VACATED, and the matter is REMANDED to

the Social Security Administration on an open record for further

proceedings consistent with the Court’s Order.

Lu L—

 

 

 

Date: October 23, 2020
HON. MICHAEL R. WILNER
U.S. MAGISTRATE JUDGE
1 Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and

the recommendation of the Committee on Court Administration and Case Management of the
Judicial Conference of the United States.

 
